Citation Nr: 1715671	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  15-31 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection a right wrist disorder.

3.  Entitlement to service connection for an eye condition.

4.  Entitlement to service connection for a bladder condition.


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 1986 and also from January 1987 to December 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2013 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

Review of the record shows that the Veteran submitted significant additional medical and lay evidence following the most recent July 2015 statement of the case (SOC).  However, the Veteran's substantive appeal was filed after February 2, 2013, and as such, waiver of initial RO review of the additional evidence is presumed.  See 38 U.S.C.A. § 7105(e).  Moreover, the additional evidence has no bearing on the PTSD claim decided herein.  Accordingly, no waiver of review by the agency of original jurisdiction (AOJ) is required.

The issues of entitlement to service connection for a right wrist disability, an eye disorder and a bladder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a June 2010 rating decision.  The June 2010 denial was confirmed and continued by the RO in a March 2011 rating decision.  The Veteran filed a notice of disagreement (NOD) in April 2011, and the RO issued a statement of the case (SOC) in February 2012.  The Veteran withdrew his appeal of the claim for service connection for PTSD in March 2012, and thus, the March 2011 rating decision became final.

2.  Evidence received since the March 2011 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  A January 2012 rating decision denied service connection for a right wrist disability.  The Veteran did not file a timely appeal, and no new and material evidence was submitted within the appeal period for that decision.

4.  Evidence received since the January 2012 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right wrist disability.

CONCLUSIONS OF LAW

1.  The March 2011 rating decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2016).

2.  The criteria for reopening the Veteran's claim of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The January 2012 rating decision, which denied the Veteran's claim of service connection for a right wrist disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2016).

4.  The criteria for reopening the Veteran's claim of entitlement to service connection for a right wrist disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the claims as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  Although significant redundant and repetitive evidence has been submitted by the Veteran, the Board's discussion will focus on the relevant evidence of record related to the present claims.

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  Here, VCAA notice was provided for service connection for the PTSD and right wrist claims in August 2010 and April 2011, prior to the unfavorable decisions.

With regard to applications to reopen previously denied claims, VA must provide the appellant with notice that satisfies the requirements of the opinion of the VA General Counsel in VAOPGCPREC 6-2014.  This opinion states that notice must be given of "the information and evidence necessary to substantiate the particular type of claim being asserted."  In other words, VA is required "to explain what 'new and material evidence' means."  VAOPGCPREC 6-2014, para. 5, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  In this case, February and March 2014 VCAA letters provided notice of the elements of new and material evidence.  Thus, the criteria of VAOPGCPREC 6-2014 are satisfied.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, post-service VA and private treatment records, as well as VA examinations.

The Board notes that during the Veteran's November 2015 hearing, the Veteran indicated that he believes there are missing service treatment records.  While the Veteran has generally claimed that service records in his file are missing, he does not indicate specific dates of specific records which he believes were submitted or should be of record, and are not located.  Further, there is no indication by VA that there remain outstanding service treatment records.  In this regard, the Veteran is not prejudiced in the Board continuing with the adjudication of his PTSD claim decided herein.

Additionally, VA examination and opinions addressing the claim for entitlement to service connection for PTSD were obtained.  With regard to the PTSD claim, the Board finds that the December 2010 examination and opinion is adequate because it was based on an examination of the Veteran, to include discussion of his complaints and symptoms, and it contains a medical opinion with an adequate rationale predicated on a thorough review of the claims file.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Pertaining to the Veteran's application to reopen the claim for entitlement to service connection for PTSD, as discussed further below, new and material evidence has not been submitted to reopen the Veteran's claim, and thus, the duty to assist by obtaining an additional medical examination and opinion does not attach.  38 C.F.R. § 3.159 (c)(4)(iii).  Thus, VA's duty to assist has been met.

II.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159 (c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

A.  PTSD

The Veteran's claim for PTSD was filed in August 2009.  It was denied by the RO in June 2010 and March 2011 rating decisions.  Following the April 2011 NOD, the February 2012 SOC was issued, but in March 2012, the Veteran withdrew his appeal.  Therefore, the March 2011 rating decision is final.  The claim was denied because a VA examination report showed no diagnosis of PTSD.  The RO concluded that in the absence of a diagnosis of PTSD which meets all diagnostic criteria as stated in the Diagnostic and Statistical Manual of Mental Disorders, the claim must be denied.

Since the February 2012 denial, new medical and lay evidence has been added to the record.  However, no relevant medical evidence has been submitted which supports that the Veteran has a diagnosis of PTSD.  Based on the evidence of record, the Veteran's mental condition does not include a diagnosis for PTSD, and therefore, the evidence does not sufficiently show that the Veteran has a current disability during the pendency of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
New lay evidence has been obtained, as the Veteran was afforded a November 2015 hearing.  The Veteran testified that his private physician, Dr. M., from Gebu General Hospital diagnosed him with PTSD.  However, a review of the record reveals there are no medical reports from Dr. M. related to the Veteran's PTSD claim, subsequent to the March 2011 denial.  Additionally, although the Veteran indicated that records from his service were missing from his file, there is no indication that a medical record is missing which establishes a diagnosis of PTSD.  Accordingly, while the hearing testimony is considered new because it was not of record and considered in the prior denial, it is not material to the Veteran's PTSD claim because it does not establish a current diagnosis of PTSD.  In making this determination, the credibility of the evidence was presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In summary, the Board finds that there is new evidence received since the February 2002 denial that was not previously considered by VA; however, it is not material to the Veteran's claim and does not raise a reasonable probability of substantiating the claim.  In this case, there is no doubt to be resolved.  38 U.S.C.A. § 5107.  The reopening of the Veteran's claim of service connection for PTSD is not warranted.  See 38 C.F.R. § 3.156 (a).

B.  Right Wrist

The Veteran's claim for service connection for a right wrist disability was filed in March 2011.  It was denied in a January 2012 rating decision and was not appealed.  Further, no new and material evidence was submitted within the appeal period for the decision.  The RO denied the claim because the medical evidence failed to show that a disability had been clinically diagnosed.  While wrist pain was noted, a clinical diagnosis for the right wrist was not indicated.

Evidence received since the January 2012 denial, includes new medical evidence which establishes a diagnosis for the Veteran's right wrist.  A November 2016 VA examiner diagnosed the Veteran with right wrist traumatic arthritis.  Accordingly, this evidence is both new and material to the Veteran's claim because a current diagnosis was not of record at the time of the prior denial and the November 2016 VA opinion establishes such.

Further, during the November 2015 hearing, the Veteran testified that he injured both wrists in service while falling down aboard a ship, as a result of rough seas.  The Board notes the Veteran also claimed secondary service connection in his original March 2011 claim, as he indicated he developed right wrist pain due to overuse because of the left wrist disability.  The Board notes the Veteran's left wrist disability has been service connected since January 2007.

Therefore, the Board finds that the evidence received since the January 2012 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection for a right wrist disability.  Thus, reopening of the Veteran's claim of service connection for a right wrist disability is warranted.  See 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for PTSD is not reopened; the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for a right wrist disability is reopened; the claim is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
With regard to the reopened claim for service connection of a right wrist disability, the Board finds the Veteran now has a current right wrist diagnosis, traumatic arthritis.  The November 2016 VA examination indicated the diagnosis of arthritis which was established by diagnostic testing.  Additionally, there is evidence of record in support of direct and secondary theories of entitlement for service connection.  The November 2016 VA examiner noted the Veteran has a history of left scaphoid fracture, with surgery, and that the Veteran now has right wrist complaints.  However, no opinion was provided with regard to the etiology of the right wrist disability.  Accordingly, an addendum opinion is required from the November 2016 examiner to determine the nature and etiology of the Veteran's current right wrist disability.

With regard to the Veteran's claim for service connection of an eye disability, he contends in the November 2015 Board hearing that he currently suffers from an eye disability which had its onset in service.  He indicated that he was diagnosed in service with what he believed was recurrent corneal ulcers.  A review of the record revealed that a January 2002 service treatment record appeared to indicate possible recurrent corneal erosions.  As the Veteran has not been afforded a VA examination for this claim, the Board finds that the low threshold of McLendon has been met.  Thus, he must be provided an examination to determine the etiology of any current eye disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the Veteran's claim for service connection for a bladder disorder, he indicated in the November 2015 hearing that he was diagnosed with overactive bladder.  He stated that his bladder condition is related to a service-connected condition, including potentially his kidney or cervical conditions.  Additionally, in the August 2013 claim for a bladder disability, the Veteran contended that his bladder disorder is related to service, as he was diagnosed with overactive bladder sometime between 2003 and 2006.

A review of the record showed that a service treatment record from October 2003 documented frequent urination.  Further, a post-service July 2013 VA treatment record indicated a diagnosis of overactive bladder.  On remand the Veteran should be scheduled for a VA examination to determine the nature and etiology of any bladder disorder.  McLendon at 83.

As the claim is being remanded, updated VA and private treatment records should be obtained.  As the Veteran indicated in the November 2015 hearing that he applied for benefits from the Social Security Administration (SSA), those records should be requested.  Further, as the Veteran has indicated that service treatment records may be missing from his file, to the extent possible, any outstanding service treatment records should be requested upon remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include those from the Manila VA Medical Center and any applicable private treatment records, should be obtained.

2. Request that the SSA furnish a copy of any decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3. To the extent any service records are deemed outstanding, obtain the Veteran's complete service personnel and treatment records from his lengthy periods of active service.  If outstanding records are not identified, notify him in accordance with 38 C.F.R. § 3.159 (e).

4. After the above development is completed, obtain an addendum opinion from the examiner who conducted the November 2016 VA wrist examination.  If that examiner is not available, then the opinion may be provided by any appropriate professional.  If the examiner determines that the Board's questions may not be answered without first examining the Veteran, then such an examination must be scheduled.
The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right wrist disability is related to his active service. 

5. The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed right wrist disability was caused or aggravated by his service-connected left wrist disability, to include as a result of overuse.

6. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed eye disability.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the opinion.

The examiner is asked to diagnose any current eye disability found upon examination.
The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disorder had its onset during, or is otherwise related to service.

The examiner should review and discuss the January 2002 service treatment record, which appeared to indicate possible recurrent corneal erosions.  He or she should also review and discuss any applicable lay evidence.

7. Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any diagnosed bladder condition.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the opinion.

The examiner is asked to diagnose any current bladder disability found upon examination.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed bladder disorder had its onset during, or is otherwise related to service.

The examiner should review and discuss the documented October 2003 service treatment record which indicated frequent urination.  He or she should also review and discuss any applicable lay evidence.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed bladder disorder was caused or aggravated by a service-connected disability, to include the Veteran's service-connected kidney and cervical conditions.

A complete rationale must be provided for all opinions expressed.  The rationales should consider and discuss all pertinent evidence of record.

8. Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


